Citation Nr: 0616260	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-09 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for Diabetes Mellitus 
Type II (DM II), including as secondary to exposure to the 
Agent Orange. 

2.  Entitlement to service connection for hypertension 
secondary to diabetes mellitus. 

3.  Entitlement to service connection for peripheral 
neuropathy of the lower extremities, to include as secondary 
to exposure to Agent Orange. 

4.  Entitlement to service connection for headaches, to 
include as secondary to exposure to Agent Orange. 

5.  Entitlement to service connection for a low back 
disorder, to include as secondary to residuals of left rib 
cage injury with bilateral cortovertebral and right flank 
pain with thoracic spine arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from October 1957 to 
January 1969.  The record indicates that the veteran had 
various periods of active duty for training and inactive duty 
for training with the Texas Air National Guard between 1969 
and his retirement in April 1994.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an August 2003 rating 
decision, by the Waco, Texas, Regional Office (RO), which 
denied the veteran's claims of entitlement to service 
connection for diabetes mellitus, secondary to exposure to 
Agent Orange, service connection for peripheral neuropathy of 
the lower extremities, headaches, and hypertension, all 
claimed as secondary to diabetes mellitus; the RO also denied 
service connection for low back strain, secondary to 
residuals of left rib cage injury with bilateral 
costovertebral and right flank pain with thoracic spine 
arthritis.  The veteran perfected a timely appeal to that 
decision.  

It is noted that the Board, in a February 2003 decision, 
denied service connection for hypertension on a direct basis, 
only.  As such, the veteran's claim of service connection for 
hypertension, claimed as secondary to diabetes mellitus, is 
not subject to finality considerations.  Spencer v. Brown, 17 
F3d. 368 (Fed. Cir. 1994); Harder v. Brown, 5 Vet. App. 183 
(1993).  

The issue of entitlement to service connection for low back 
strain, secondary to residuals of left rib cage injury with 
bilateral costovertebral and right flank pain with thoracic 
spine arthritis, is addressed in the REMAND portion of the 
decision below, and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will contact 
the veteran if additional action is required on his part.  


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam and there is no 
credible evidence showing he ever had duty or visitation in 
Vietnam.  

2.  There is no competent evidence of actual exposure to 
herbicides during service.  

3.  Diabetes mellitus was not manifested during service or 
within one year of separation and is unrelated to service.  

4.  As the veteran is not service connected for diabetes 
mellitus, there is no service-connected disability to which 
hypertension may be attributed.  

5.  As the veteran is not service connected for diabetes 
mellitus, there is no service-connected disability to which 
peripheral neuropathy of the lower extremities may be 
attributed.  

6.  Headaches are not attributable to a service-connected 
disease or injury.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active military service, and may not be presumed to have been 
so incurred, to include as a result of exposure to Agent 
Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  

2.  The claim for service connection for hypertension on a 
secondary basis lacks legal merit.  38 C.F.R. § 3.310 (2005).  

3.  The claim for service connection for peripheral 
neuropathy of the lower extremities on a secondary basis 
lacks legal merit.  38 C.F.R. § 3.310 (2005).  

4.  The claim for service connection for headaches on a 
secondary basis lacks legal merit.  38 C.F.R. § 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

VA satisfied this duty by means of a letter to the veteran 
issued in July 2003.  By means of that letter, the veteran 
was told of the requirements to establish entitlement to 
service connection.  He was advised of his and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  A Statement of 
the Case (SOC) issued in December 2003 informed him of the 
applicable law and regulations, the evidence reviewed in 
connection with his claims by VA, and the reasons and bases 
for VA's decision.  The RO initially denied his claims by 
rating decision of August 2003.  The VCAA notification of 
July 2003 was issued prior to this initial adverse decision.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (a); 38 C.F.R. § 3.159(c), (d).  VA has 
made several attempts to obtain information which would 
verify veteran's service in Vietnam, through the National 
Personnel Records Center (NPRC).  These efforts have been 
futile, and the NPRC has been unable to provide any 
information regarding whether the veteran was assigned in 
Vietnam during his period of active duty.  See 38 U.S.C.A. 
§ 5103A(c); 38 C.F.R. § 3.159(c) (2).  Therefore, the Board 
finds that further development of this evidence is not 
warranted.  As the veteran is aware of this missing 
information, the duty to notify him of an inability to obtain 
said information has been met.  See 38 U.S.C.A. § 5103A (b) 
(2), (3); 38 C.F.R. § 3.159(e).  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  As all pertinent evidence 
obtainable by VA has been associated with the claims file, 
the Board finds that the duty to assist has been fulfilled 
and any error in the duty to notify would in no way change 
the outcome of the below decision.  The notification provided 
to the appellant in the letter, SOCs, and SSOCs discussed 
above provided sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claims on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993)  

The Board notes that the July 2003 notice sent by the RO to 
the veteran concerned service connection for headaches, 
hypertension, and peripheral neuropathy; it also referred to 
hypertension as being service-connected.  However, the claim 
is for secondary service connection for hypertension, 
headaches, and peripheral neuropathy, all claimed as 
secondary to diabetes mellitus.  To the extent that the 
secondary service connection claims lack legal merit, no 
reasonable possibility exists that VA assistance would aid in 
substantiating them.  Further notice would be futile.  
Accordingly, the Board concludes that VA has no further 
duties concerning these claims.  

In the circumstances of this case, a remand would serve no 
useful purpose for the post-traumatic stress disorder claim 
being decided.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case.  


II.  Factual background.

The veteran's DD Form 214 indicates that the veteran's 
military occupational specialty was as a supply officer; he 
was assigned to the 436 Supply Squadron.  His AF Form 11 
indicates that he was stationed in Okinawa from July 1958 to 
November 1959, and he was in the Philippines from January 
1964 to January 1966.  It indicates that he was awarded the 
Vietnam Service Medal, and a Republic of Vietnam Campaign 
Medal.  

The service medical records covering the period of active 
duty, between 1957 and 1969 are negative for any complaints, 
findings, or diagnoses of diabetes mellitus, hypertension, 
headaches or peripheral neuropathy.  Significantly, the 
separation examination, dated in December 1968, is also 
negative for any diagnosis of diabetes mellitus, 
hypertension, headaches or peripheral neuropathy.  Medical 
records from the veteran's period with the Air National Guard 
contain the following findings: upon periodic examination on 
February 5, 1983, there is a finding of high blood pressure; 
a medical report dated on February 9, 1983, notes elevated 
blood pressure readings; an April 1987 Report of Medical 
History contains a notation by the examiner indicating a 
history of elevated blood pressure, but no problems at the 
time of examination; and a February 1994 Report of Medical 
examination in connection with retirement, contains a 
diagnosis of high blood pressure and a notation that the 
appellant had been watched by a private physician for high 
blood pressure since 1992.  On the occasion of his retirement 
examination in February 1994, the veteran denied any history 
of diabetes.  

Of record is a medical statement from Dr. Robert L. Stroud, 
dated in January 1994, wherein he noted that he had followed 
the veteran for the past year or two with a history of 
hypertension.  Dr. Stroud indicated that the veteran had no 
history to suggest secondary causes of hypertension and no 
symptoms of end organ dysfunction.  The impression was 
controlled hypertension.  Medical records from Kaiser 
Permanente, dated from February 1989 to April 1990, reflect 
ongoing treatment for hypertension.  Upon VA examination in 
June 1995, it was noted that the veteran was treated for 
hypertension in the past, but that he was not currently on 
active treatment for hypertension.  The pertinent diagnosis 
was history of hypertension.  

Medical evidence of record, dated from 1995 through 2000, 
including VA as well as private treatment reports, show that 
the veteran has been receiving treatment for several 
disabilities, including diabetes and hypertension.  Among 
these records is the report of a physical evaluation, 
performed by Dr. David A. Cheatham, in April 1996.  Dr. 
Cheatham noted that the veteran had a history of hypertension 
for which he was taking Procardia; he reported no chest 
pains, palpitations, dizziness, breathing difficulties or 
edema.  Following an evaluation, the veteran was diagnosed 
with hypertension.  

Private medical records from Dr. D.A.C. dated between May 
1979 and December 1997 contains such finding as: borderline 
high blood pressure in May 1979.  

Received in June 2003 were treatment records from the North 
Texas Internists, dated from May 1979 to April 2001, 
reflecting ongoing clinical evaluation and treatment for 
several disabilities, including hypertension.  During a 
physical examination in June 2000, Dr. Cheatham noted that 
the veteran had hypertension and believed that his blood 
pressure had been well controlled.  He also reported that the 
veteran had diabetes and was taking Glyburide.  The 
assessment was hypertension, in good control and diabetes.  
On September 18, 2000, the veteran complained of increased 
blood pressure and headaches for the past 2 days.  The 
assessment was elevated blood pressure.  Reports from Quest 
diagnostics, dated from September 1999 to June 2000, reflect 
findings of elevated glucose levels.  

Also received in June 2003 were VA treatment reports, dated 
from May 2001 through March 2003, which show that the veteran 
has received clinical evaluation and treatment for several 
disabilities, including hypertension and diabetes mellitus.  
The veteran was seen for a routine follow up evaluation in 
December 2001; following a physical evaluation, the 
assessment was type 2 diabetes mellitus, hypertension, and 
hyperlipidemia.  A June 2002 VA progress note reflects 
diagnoses of diabetes and hypertension.  

Also received in June 2003 were several medical statements 
from Dr. David A. Cheatham.  In a medical statement dated in 
May 2002, Dr. Cheatham stated that the veteran was under his 
care; he noted that the veteran was found to have an elevated 
glucose at 243 on October 1, 1999.  In a medical statement in 
March 2003, Dr. Cheatham noted that the veteran had several 
medical conditions.  He noted that the veteran had had 
neuropathic pain on the right side which had worsened in 
recent years.  Dr. Cheatham indicated that the veteran also 
had diabetes mellitus and neuropathy in his legs and feet 
bilaterally secondary to diabetes mellitus.  Dr. Cheatham 
further noted that the veteran also had hypertension 
requiring medication.  Subsequently, in June 2003, Dr. 
Cheatham related that hypertension and diabetes frequently 
co-exist together.  

Of record is a lay statement from the veteran's wife, dated 
in July 2003, indicating that she accompanied him during his 
tour of duty in the Philippines and was aware of the fact 
that he traveled outside of the Philippines to Vietnam.  She 
further confirmed that the veteran traveled to Vietnam on 
official United States Air Force TDY orders to inspect 
munitions safety compliance, storage facilities, operational 
readiness, and reliability of stored munitions.  In a 
statement, dated in September 2003, the veteran indicated 
that he flew into Vietnam as a munitions supply officer in 
charge.  The veteran further noted that he was responsible 
for record keeping, maintenance, storage, receiving and 
shipments of conventional ammunition to all parts of Vietnam 
during the early stage of the conflict.  

In April 2005, the RO submitted a request to the Defense 
Finance Accounting Service, for hazardous duty pay or 
imminent danger pay, records showing TDY to Vietnam from 
January 1964 through December 1965; however, no records were 
found.  In a statement, dated in May 2005, the veteran 
provided the name of the commander of the 405th MMS, which he 
believed would be able to verify his assignment in Vietnam.  
However, by letter dated in June 2005, the veteran was 
informed that after an extensive search, the RO was unable to 
identify the named commander in the VA system in order to 
contact him for verification of the veteran's assignment in 
Vietnam.  


III.  Legal Analysis-S/C for Diabetes Mellitus.

The veteran claims entitlement to service connection diabetes 
mellitus as a residual of exposure to Agent Orange during 
service.  He asserts that he was exposed to Agent Orange 
during service when he visited Vietnam to perform his duty as 
munitions maintenance officer; in that capacity, he visited 
ammunition sites located in Vietnam in order to assure proper 
movements and supply of ammunition was being provided to the 
troops in Vietnam.  He asserts that as a result of this 
exposure he developed type 2 diabetes mellitus.  

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of diabetes mellitus, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Further, VA regulations provide that, if a veteran was 
exposed to an herbicide agent during active service, 
presumptive service connection is warranted for the following 
disorders: chloracne or other acneform disease consistent 
with chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a) (6) are met.  
38 C.F.R. § 3.309(e) (emphasis added).  

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

VA regulations define that "service in the Republic of 
Vietnam includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307 
(a) (6) (iii) (emphasis added).  

Type 2 diabetes mellitus disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 10 
percent at any time after which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. § 3.307(a) (6) 
(ii).  

In this case the veteran avers that he developed type 2 
diabetes mellitus as a result of exposure to Agent Orange in 
service.  The veteran's service medical records do not reveal 
a diagnosis of diabetes mellitus during active military 
service, or during any period of active duty for training.  

That the veteran has a current diagnosis of type 2 diabetes 
mellitus is not at issue.  Rather, the difficulty with the 
veteran's claim is that he is not presumed to have been 
exposed to Agent Orange during service.  As noted above, the 
controlling regulation states that "service in the Republic 
of Vietnam includes service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam."  38 
C.F.R. § 3.307 (a) (6) (iii).  The veteran asserts that he 
was exposed to Agent Orange when he visited Vietnam to 
perform his duty as munitions maintenance officer; in that 
capacity, he visited ammunition sites located in Vietnam in 
order to assure proper movements and supply of ammunition was 
being provided to the troops in Vietnam.  

The RO has obtained a copy of the veteran's discharge papers, 
DD 214, which reveal that the veteran served in the Air Force 
as a Supply Officer.  His service personnel records further 
confirm that he was assigned to the 436 Supply Squadron.  His 
AF Form 11 indicates that he was stationed in Okinawa from 
July 1958 to November 1959, and he was in the Philippines 
from January 1964 to January 1966.  It indicates that he was 
awarded the Vietnam Service Medal, and a Republic of Vietnam 
Campaign Medal.  However, while several attempts have been 
made to verify Vietnam service, there is no evidence which 
shows that veteran actually visited or made any trips into 
Vietnam.  While the evidence of record clearly shows that the 
veteran currently has medical diagnoses of type 2 diabetes 
mellitus, the Board finds that the veteran has not met the 
regulatory presumption of active service in the Republic of 
Vietnam during the Vietnam era.  Therefore he is not presumed 
to have been exposed to Agent Orange during service.  With no 
such exposure service connection on a presumptive basis under 
38 C.F.R. § 3.309(e) cannot be granted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The United States Court of Appeals for 
Veterans Claims (Court) has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

In the present case the medical evidence of record reveals a 
current diagnosis of type 2 diabetes mellitus.  The veteran 
is not presumed to have been exposed to Agent Orange during 
service and there is no evidence documenting any such 
exposure.  Moreover, there is no evidence of diabetes 
mellitus in service or within one year of separation, and no 
competent medical evidence which in any way links the 
veteran's current diabetes mellitus to his active military 
service.  Accordingly, service connection for diabetes 
mellitus, type 2, is not warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


IV.  Legal analysis-Secondary Service Connection.

The veteran claims that he has hypertension, peripheral 
neuropathy of the lower extremities, and headaches all as 
secondary to diabetes mellitus.  The medical records show 
diagnoses of hypertension.  It is noted that the veteran has 
neuropathy in his legs and feet.  There are no notations of 
chronic headaches in the medical records.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  See 38 C.F.R. § 3.310(a) (2005).  The 
Court of Appeals for Veterans' Claims has held that when 
aggravation of a veteran's non-service connected disability 
is proximately due to or the result of a service-connected 
disease or injury, it too shall be service connected.  See 
Allen v. Brown, 7 Vet. App. 439, 446 (1995).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show: (1) that a current disability exits, and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).  

A.  Hypertension.

The veteran claims entitlement to service connection for 
hypertension as secondary to his diabetes mellitus.  The 
medical evidence shows that the veteran has been diagnosed 
with hypertension since February 1983.  Service connection 
may be established on a secondary basis only for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  However, 
as noted above, the veteran has not been service connected 
for diabetes mellitus.  He is, therefore, not entitled to 
service connection for hypertension as secondary to diabetes 
mellitus.  

B.  Bilateral peripheral neuropathy of the lower extremities.

The veteran claims entitlement to service connection for 
peripheral neuropathy of the lower extremities as secondary 
to his diabetes mellitus.  In March 2003, Dr. Cheatham 
indicated that the veteran had neuropathy in his legs and 
feet.  Service connection may be established on a secondary 
basis for disability that is proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a).  However, the veteran has not been service-
connected for diabetes mellitus.  He is, therefore, not 
entitled to service connection for peripheral neuropathy of 
the lower extremities as secondary to diabetes mellitus.  

C.  Headaches.

The veteran does not claim that he has headaches, which began 
while on active duty.  Rather, the veteran maintains that he 
developed headaches as a result of his diabetes mellitus.  To 
the extent that the veteran is claiming entitlement to 
service connection for headaches as secondary to diabetes 
mellitus, the appeal must be denied as a matter of law 
because service connection has not been established for 
diabetes mellitus.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).  

In this case, service connection has not been granted for the 
condition the veteran claims has caused these conditions - 
the diabetes mellitus.  His claims for secondary service 
connection are therefore without legal merit and must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
BVA terminated because of the absence of legal merit or the 
lack of entitlement under the law).  The Board notes the 
veteran has not has not claimed that any of these conditions 
were directly incurred in or related to military service.  


ORDER

Entitlement to service connection for diabetes mellitus, 
claimed as due to Agent Orange exposure, is denied.  

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus, is denied.  

Entitlement to service connection for peripheral neuropathy 
of the lower extremities, claimed as secondary to diabetes 
mellitus, is denied.  

Entitlement to service connection for headaches, claimed as 
secondary to diabetes mellitus, is denied.  


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005).  
In addition, VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2005).  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of the information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide. Furthermore, VA must "also request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The veteran claims entitlement to service connection for low 
back strain, as secondary to his service-connected residuals 
of left rib cage injury with bilateral cortobertebral and 
right flank pain with thoracic spine arthritis.  

After examining the record, the Board concludes that further 
assistance to the veteran is required in order to comply with 
the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

Service connection may be granted for any disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation in service of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  Additionally, service connection may also 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2005); see Allen v. Brown, 7 Vet. App. 439 
(1995).  

The record clearly establishes the presence of a low back 
disorder.  Significantly, an October 1997 VA examination 
report reflects a diagnosis of spondylosis thoracolumbar 
spine degenerative and primary in nature.  VA progress notes, 
dated from May 2001 through June 2002, reflect treatment for 
chronic low back pain.  Report of an x-ray study of the 
lumbar spine, dated in May 2001, reported an impression of 
mild lower lumbar spondylosis.  The record on appeal does 
not, however, contain medical opinions as to whether any 
current low back disorder is related to the service-connected 
residuals of left rib cage injury with bilateral 
cortovertebral and right flank pain with thoracic spine 
arthritis.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c) (4) (2005) [medical examination 
or opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  Therefore, because medical opinion 
evidence as to the etiology of the veteran's current low back 
disorder is critical to his claim, a remand is needed to 
schedule him for a VA examination to obtain an opinion.  38 
U.S.C.A. § 5103A (d).  

The VCAA specifically provides that VA's statutory duty to 
assist the veteran with his claims includes, when necessary 
to decide his case, providing a medical examination or 
obtaining a clarifying medical opinion.  See 38 U.S.C.A. 
§ 5103A (d) (West 2002).  See, too, Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  

If the medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  
Accordingly, in order to afford the veteran due process of 
law, the veteran should be scheduled to undergo a VA 
examination, which should include a medical opinion as to the 
likely etiology of the claimed back disorder.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following action:  

1.  The RO should arrange for the veteran 
to be scheduled for a VA examination, in 
order to determine the nature and 
etiology of his low back disorder.  The 
examiner should be provided with the 
claims file.  All necessary tests and 
studies, as deemed necessary by the 
examiner, should be accomplished.  Based 
on his/her review of the claims file and 
the examination results, the examiner 
must provide an opinion as to whether it 
is at least as likely as not ( e.g., a 50 
percent or greater probability) that the 
veteran's current low back disability is 
in any way related to his service-
connected residuals of left rib cage 
injury with bilateral cortovertebral and 
right flank pain with thoracic spine 
arthritis.  The rationale for all 
opinions expressed should be provided.  

3.  Then, after ensuring that all 
requested development has been completed 
satisfactorily, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
low back disorder.  If the determination 
remains unfavorable to the veteran, both 
he and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and then be given the 
opportunity to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of he veteran until he receives further notice.  The purposes 
of this REMAND are to further develop the record and to 
accord the veteran due process of law.  By this remand, the 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


